DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2021 has been entered.

Claims 4 and 10 are cancelled.  Claims 1-3, 5-9 and 11-12 are elected. Claims 13-20 are withdrawn.

Claim 1 has amended with the allowed subject matter of the original claim 10 (now is cancelled), which has been mentioned in the previous Final Action mailed on 05/21/2021 and the amended specification, the amended drawings 2, 4, 10 and the response filed on 05/11/2021. Therefore, claims 1-3, 5-9 and 11-12 are now allowed. Since applicant’s election without traverse of Species 1 in the reply filed on 01/29/2021 is acknowledged, the withdrawn non-elected claims 13-20 cannot be rejoined to the allowed claims and now are cancelled.

Allowable Subject Matter
Claims 1-3, 5-9 and 11-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed since there is no prior teaches a display device comprising: 
a substrate including a first region and a second region; and a plurality of pixels disposed on the substrate, wherein the plurality of pixels each include a first data line and a second data line overlapping a pixel electrode, a first capacitance between the first data line and the pixel electrode is smaller than a second capacitance between the second data line and the pixel electrode in a pixel disposed in the first region, and the first capacitance between the first data line and the pixel electrode is larger than the second capacitance between the second data line and the pixel electrode in a pixel disposed in the second region, wherein a pixel electrode protrusion is connected to the pixel electrode, an area of a first pixel electrode protrusion overlapping the first data line in the pixel disposed in the second region is wider than an area of a first pixel electrode protrusion overlapping the first data line of the pixel disposed in the first regions; the first data line and the second data line are curved at one edge of the pixel electrode, and a curved length of the second data line is longer than a curved length of the first data line.  

Claims 2-3, 5-9 and 11-12 are allowed since they depend on the allowed claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871